Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the shield" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 46 depends from claim 31, which does not introduce the limitation of a shield; for examination purposes claim, the examiner will treat claim 46 as if it depends from claim 45, which introduces the limitation of a shield. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 37-40, 42, 45, & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tohru et al. (US 9,585,718 B2) in view of Hancock (US 20130274733 A1), hereinafter Tohru in view of Hancock.
Regarding claim 31, Tohru discloses an electrosurgical resector tool ([Col. 11, lines 20-31] & [Col. 12, lines 4-34]; Figure 1) comprising: a shaft ([Col. 11, lines 20-31]; Figure 1—element 13) defining a lumen ([Col. 11, lines 20-31] & [Col. 12, lines 57-64]; the shaft (13) houses the coaxial cable (6) therefore the shaft contains a lumen which houses the coaxial cable); an energy conveying structure ([Col. 11, lines 20-31] & [Col. 12, lines 57-64]; Figure 2, & 4-6—element 6) for carrying radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy through the lumen of the shaft ([Col. 11, lines 20-31] & [Col. 12, lines 57-64]; the shaft (13) houses the coaxial cable (6)), wherein the energy conveying structure comprises a coaxial transmission line ([Col. 11, lines 20-31] & [Col. 12, lines 57-64]; Figures 2, & 4-6—element 6) extending in a longitudinal direction through the lumen, and wherein the coaxial transmission line comprises an inner conductor ([Col. 12, lines 57-64]; Figure 4—element 7) separated from an outer conductor ([Col. 12, lines 57-64]; Figure 4—element 8) by a dielectric material ([Col. 12, lines 57-64]; Figure 4—element 9); an instrument tip ([Col. 11, lines 40-54]; Figure 1 & 2—elements 1 & 2) mounted at a distal end of the shaft ([Col. 11, lines 40-54]; Figure 1—element 13), wherein the instrument tip comprises: a static portion comprising a first blade element ([Col. 11, lines 40-54]; Figure 1, 2, 4, & 5—element 2), wherein the first blade element comprises a longitudinally extending planar dielectric body ([Col. 4, lines 34-38], [Col. 9, lines 38-59], & [Col. 13, lines 48-49]; Figure 7—element 17) having a first electrode on a first laterally facing surface thereof ([Col. 11, lines 40-54] & [Col. 9, lines 38-59], Figures 1, 2, 4, 5, & 7—element 2); and a movable portion comprising a second blade element ([Col. 11, lines 40-54]; Figure 1, 2, & 5—element 1), wherein the movable portion ([Col. 11, line 54 – Col. 12, line 5]; Figure 1 & 5—element 1) is pivotable relative to the static portion ([Col. 11, line 54 – Col. 12, line 5]; Figure 1 & 5—element 2) within a rotation plane between a closed position in which the first blade element and second blade element lie alongside each other in a lateral direction that is normal to the rotation plane ([Col. 11, line 54 – Col. 12, line 50]; Figure 5B & 5C) to an open position in which the second blade element is spaced from the first blade element by a gap for receiving biological tissue ([Col. 11, line 54 – Col. 12, line 50]; Figure 5A); a second electrode ([Col. 11, lines 40-54]; Figure 1, 2, 5, & 7—element 2) located on a second laterally facing surface of the longitudinally extending planar dielectric body ([Col. 9, lines 38-59; Figure 7—element 17 & 1; wherein the second electrode (1) is located on the opposite side of the dielectric body as the first electrode (2)) opposite to the first laterally facing surface thereof ([Col. 9, lines 38-59; Figure 7—elements 17 & 2), whereby the second electrode is spaced away from the first electrode and electrically isolated therefrom by the longitudinally extending planar dielectric body ([Col. 9, lines 38-59]; Figure 7—dielectric body separated first electrode (2) from second electrode (1)); and an actuator ([Col. 11, lines 20-31] & [Col. 11, line 54 – Col. 12, line 3]; Figure 1—element 14) for controlling relative movement between the movable portion and the static portion ([Col. 11, line 54 – Col. 12, line 50]; Figure 1—elements A1 & A2; Figure 5—elements 1 & 2), wherein the second blade element has a length commensurate with the first blade element whereby, in the closed position ([Col. 5, lines 50-61]; Figure 2 & 5—elements 1 & 2; first and second blade elements shown having the same/similar length), it lies adjacent to the second laterally facing surface of the longitudinally extending planar dielectric body, and wherein the inner conductor is connected to one of the first electrode ([Col. 11, lines 40-54]; Figure 4—elements 7 & 2) and the second electrode and the outer conductor ([Col. 2, lines 37-41] & [Col. 12, lines 57-65]; Figure 4—element 8 ) is connected to the other of the first electrode and the second electrode; and a microwave field emitting structure for delivering microwave energy conveyed from the energy conveying structure to coagulate biological tissue grasped between the blade elements ([Col. 9, lines 38 -59]).

Hancock teaches an electrosurgical resection device with a coaxial energy conveying structure ([0016]), a pair of opposing clamping members ([0016]) with an electrode on each clamping member and a planar dielectric body separating the electrode surfaces ([0016]); whereby the first electrode and the second electrode are operable: as active and return electrodes for delivering RF energy conveyed from the energy conveying structure to cut biological tissue grasped between the blade elements ([0014] & [0016]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Tohru, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward devices that can cut or coagulate tissue. As disclosed by Hancock, the coaxial cable can convey, simultaneously or independently, a radio frequency signal with a first frequency or a microwave signal with a second frequency, wherein the conductive elements on opposing surfaces of the clamping member act as active and return electrodes to transfer RF EM energy to tissue and as an antenna to radiate microwave EM energy into biological tissue, RF and Microwave EM energy can be delivered along the same cable assembly and into one structure which makes it possible to safely arrange for the tissue to be cut using RF EM energy after the tissue has been coagulated using Microwave EM energy ([0075]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device to include the teachings of Hancock, wherein the cable delivers RF energy, as such a modification would allow for RF and microwave energy to be delivered along the same cable assembly into one structure which makes it possible to safely arrange for 
Regarding claim 37, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above.
Tohru further discloses wherein the rotation plane is parallel ([Col. 11, line 54 – Col. 12, line 50]; Figure 5—rotation of blade element 2 relative to static blade element 1) to a plane defined by the planar dielectric body ([Col. 9, lines 39-59] & [Col. 11, line 54 – Col. 12, line 50]; Figure 5B; Figure 7—element 17; the planar dielectric body (17) is bonded to the surface of the first blade element (2), therefor the plane defined by the dielectric body is the same as the plane defined by the first blade portion).
Regarding claim 38, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above.
Tohru further discloses wherein the second blade element is arranged to slide past the first blade element during movement between the open position and closed position ([Col. 11, line 54 – Col. 12, line 50]; Figure 5A & 5C—elements 1 & 2).
Regarding claim 39, Tohru in view of Hancock disclose all of the limitations of claim 38, as described above.
Tohru further discloses wherein the first blade element and the second blade element lie parallel in the longitudinal direction when sliding past one another ([Col. 11, line 54 – Col. 12, line 50]; Figure 5A-5C—elements 1 & 2).
Regarding claim 40, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above.
Tohru further discloses wherein the second blade element is angled relative to the first blade element in the open position ([Col. 11, line 54 – Col. 12, line 50]; Figure 5A—elements 1 &2).
Regarding claim 42, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above.
Tohru further discloses wherein the actuator comprises a control rod ([Col. 11, line 54 – Col. 12, line 50]; Figures 2 & 5—elements 5) slidably mounted in the shaft ([Col. 11, lines 20-31]; Figure 1—element 13), the control rod having an attachment feature engaged with the movable portion ([Col. 11, line 54 – Col. 12, line 50]; Figure 5—elements 1 & 3), whereby longitudinal movement of the control rod in the shaft causes movement of the movable portion relative to the static portion ([Col. 11, line 54 – Col. 12, line 50]; Figure 5).
Regarding claim 45, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above. 
            Tohru further discloses wherein the instrument tip comprises a shield mounted on the static portion ([Col. 9, lines 4-15] & [Col. 12, line 65 – Col. 13, line 5]; Figures 2, 4, & 5—element 10).
Regarding claim 52, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above.
Tohru does not disclose wherein the instrument tip is dimensioned to fit within an instrument channel of a surgical scoping device.
Hancock teaches wherein the instrument tip is dimensioned to fit within an instrument channel of a surgical scoping device ([0067] & [0068]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Tohru, to include the further teachings of Hancock, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can cut and coagulate tissue. As disclosed by Hancock, the outer support tube preferably has a diameter of 3.1mm to be a good sliding fit in an endoscope; as disclosed by Tohru, each electrode 0.5mm to 3mm depending on the operation ([Col. 5, lines 50-62]). It . 
Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and Parins et al. (US 5908420 A), hereinafter Parins.  
Regarding claim 32, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above. 
Tohru does not disclose wherein the static portion comprises a support arm, the movable portion is mounted on the support arm, the support arm forming port of an electrical connection between the energy conveying structure and the second electrode. 
Parins teaches an end effector with two blades ([Col. 3, lines 15-26]; Figure 1, 4, 6, & 7—elements 60 & 62) comprising a static blade ([Col. 3, lines 15-26]; Figure 1, 4, 6, & 7—element 60) and a moveable blade ([Col. 3, lines 15-26]; Figure 1, 4, 6, & 7—element 62), the static portion ([Col. 4, lines 34-61]; Figure 7—element 60) comprising a support arm ([Col. 4, lines 34-61]; Figure 7—elements 60, 86, 121, & 122), wherein the movable portion ([Col. 3, lines 15-26]; Figure 1 & 4—element 62) is mounted on the support arm ([Col. 3, lines 15-26] & [Col. 3, lines 44-65]; Figure 1—element 64), support arm forming port of an electrical connection between the energy conveying structure and the second electrode ([Col. 3, lines 44-65]; Figure 1—element 68 & 60, black line shown extending through pivot point to second electrode (60)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Tohru, to include the teachings of Parins, as both references and the claimed invention are directed toward electrosurgical devices that can cut tissue. As disclosed by Parins, at least one blade is pivotable in relation to the other 
Regarding claim 33, Tohru in view of Hancock and Parins disclose all of the limitations of claim 32, as described above.
Tohru does not disclose wherein the support arm is formed from an insulator-coated conductive material, and wherein the support arm comprises a proximal contact portion ([]; Figure 4—element 68 & 69]) at which the insulator coating is removed to form part of the electrical connection between the energy conveying structure and the second electrode (.
Parins further teaches wherein the support arm ([Col. 4, lines 34-61]; Figure 7—element 60) is formed from an insulator-coated conductive material ([Col. 4, lines 34-61]; Figure 5, 6, & 7—element 86), wherein the support arm comprises a proximal contact portion at which the insulator coating is removed ([Col. 3, lines 27-43] & [Col. 4, lines 34-61]; Figure 4, 5, & 6—elements 68, 69, 75, & 77]) to form part of the electrical connection between the energy conveying structure and the second electrode ([Col. 3, lines 27-43] & [Col. 4, lines 34-61]).
Regarding claim 34, Tohru in view of Hancock and Parins disclose all of the limitations of claim 32, as described above.
Parins further teaches wherein the movable portion ([Col. 3, lines 15-26]; Figure 1 & 4—element 62) is mounted to the support arm via a pivot connection ([Col. 3, lines 15-26] & [Col. 3, lines 44-65]; Figure 1—element 64), and wherein the electrical connection between the energy conveying structure and the second electrode passes through the pivot connection ([Col. 3, lines 44-65]; Figure 1—element 68 & 60, black line shown extending through pivot point to second electrode (60).
Regarding claim 35, Tohru in view of Hancock and Parins disclose all of the limitations of claim 32, as described above. 
Tohru further discloses wherein the electrical connection between the energy conveying structure and the second electrode connects the outer conductor of the coaxial cable to the second electrode ([Col. 2, lines 37-41] & [Col. 12, lines 57-65]; Figure 4—element 8; Figure 2, 5, & 7—element 1).
Regarding claim 36, Tohru in view of Hancock and Parins disclose all of the limitations of claim 32, as described above.
Tohru further discloses wherein the dielectric material and inner conductor of the coaxial transmission line extend beyond a distal end of the outer conductor, and wherein the inner conductor includes an exposed distal portion that is electrically connected to the first electrode ([Col. 11, lines 40-54]; Figure 4—elements 7,10, & 2).
Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and Anderhub et al. (US 5906630 A), hereinafter Anderhub.  
Regarding claim 41, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above.
Tohru in view of Hancock do not disclose wherein the second blade element is movable through an obtuse angle between the open position and the closed position.
Anderhub teaches a surgical forceps device with an end effector ([Col. 3, lines 30-41]; Figure 3—elements 3 & 5) wherein the second blade element (Figure 3—element 3) is movable through an obtuse angle between the open position and the closed position ([Col. 5, lines 5-20]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Tohru in view of Hancock, to include the teachings of Anderhub, as all references and the claimed invention are directed .
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and Basile (US 5431674 A), hereinafter Basile.  
	Regarding claim 43, Tohru in view of Hancock disclose all of the limitations of claim 42, as described above. 
	Tohru in view of Hancock do not disclose wherein the movable portion comprises a cam surface against which the control rods acts to drive movement of the second blade element past the first blade element.
	Basile teaches an electrosurgical blade device with a movable portion ([Col. 5, lines 3-18] & [Col. 5, lines 45-57]; Figures 4-7—element 66, 90, & 92) and a static portion ([Col. 5, lines 3-18]; Figures 4-7—element 64), wherein the movable portion ([Col. 5, lines 45-57]; Figures 4-7—elements 66, 90, & 92) comprises a cam surface ([Col. 6, line 48 – Col. 7, line 8]; Figure 5 & 6—element 100, 102, & 104) against which the control rods ([Col. 7, lines 9-41]; Figure 5 & 6—elements 42 & 82) acts to drive movement of the second blade element past the first blade element ([Col. 7, lines 9-41]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Tohru in view of Hancock, to include the teachings of Basile, as described above, as all references and the claimed invention are directed toward electrosurgical cutting devices that deliver high frequency energy to tissue. As disclosed by Basile, the cam slot works with the driving rod to translate the blade, this cutting device more closely approximates the motion of a surgeon’s scalpel and provides a more efficient slicing 
Regarding claim 44, Tohru in view of Hancock and Basile disclose all of the limitations of claim 43, as described above.
Basile further discloses wherein the cam surface is provided by a slot ([Col. 6, line 48 – Col. 7, line 8]; Figure 5 & 6—element 100, 102, & 104) in the movable portion ([Col. 6, line 48 – Col. 7, line 8]; Figure 5 & 6—element 66, 90, & 92), and wherein the attachment feature comprises an engagement portion for locating in the slot ([Col. 7, lines 9-42]; Figure 5 & 6—element 82).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and Behnke et al. (US 20130144284 A1), hereinafter Behnke.
Regarding claim 46, as best understood in view of the 112(b) rejection above, Tohru in view of Hancock disclose all of the limitations of claim 45, as described above.
Tohru further discloses wherein the shield comprises an insulating covering mounted around the static portion ([Col. 9, lines 4-15] & [Col. 12, line 65 – Col. 13, line 5]; Figures 2, 4, & 5—element 10).
Tohru does not disclose wherein the insulating covering has one or more field-shielding conductive regions on its outer surface.
Behnke teaches an electrosurgical forceps device comprising jaws ([0033]; Figure 3—elements 310 & 320), wherein the jaw ([0033]; Figure 3—element 320) comprises a shielding member ([0033]; Figure 3—element 304) comprising an insulating covering ([0033]; Figure 3—element 307), wherein the insulating covering ([0033]; Figure 3—element 307) has one or more field-shielding conductive regions ([0033]; Figure 3—element 309) on its outer surface. 
.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and Ishii (WO 2016068204 A1), hereinafter Ishii.  The examiner notes that all citations made with regards to Ishii are in reference to the attached English translation. 
Regarding claim 47, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above. 
Tohru in view of Hancock do not disclose wherein the first blade element is shaped as a longitudinally extending finger having an upstanding tooth at its distalmost end, and wherein the second blade element is shaped as an elongate finger having a downwardly extending tooth at its distalmost end.
Ishii teaches an electrosurgical device comprising two blade ([0029]; Figure 9—elements 13 & 23) wherein the first blade element ([0029]; Figure 9—element 13) is shaped as a longitudinally extending finger having an upstanding tooth ([0029], [0041], &  [0081]; Figure 9—element 14; shown protruding upwardly toward opposite blade) at its distalmost end, and wherein the second blade element ([0029]; Figure 9—element 23) is shaped as an elongate finger having a downwardly extending tooth ([0029], at its distalmost end.
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device as disclosed by Tohru in view of Hancock, to include the teachings of Ishii, as described above, as all references and the claimed invention are directed toward electrosurgical devices that can cut tissue. As disclosed by Ishii, the tooth portions are for gripping living tissue and prevents the dropping of living tissue ([0029] & [0043]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Tohru in view of Hancock, to include the teachings of Ishii, as such a modification would allow for the gripping of living tissue, and prevent the tissue from being dropped. 
Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and Ebbutt et al. (WO 2015101787 A2), hereinafter Ebbutt.  
Regarding claim 48, Tohru in view of Hancock disclose all of the limitations of claim 31, as described above. 
Tohru in view of Hancock do not disclose a longitudinally extending insert mounted in the lumen of the shaft, the insert comprising a tubular body having a plurality of longitudinal sub-lumens formed therein, wherein each of the plurality of longitudinal sub-lumens breaks the outer surface of the tubular body.
Ebbutt teaches an electrosurgical device comprising a shaft ([Page 25, lines 11-17]; Figure 5 & 10—element 154), and a coaxial cable ([Page 26, lines 1-5]; Figure 8 & 10—element 142) for delivering RF or Microwave energy to the instrument tip ([Page 5, lines 4-17], [Page 25, lines 11-17], & [Page 25, lines 39-41]; Figure 8 & 9A—elements 214 & 224), a longitudinally extending insert ([Page 27, lines 8-23]; Figure 10—elements 216 & 238) mounted in the lumen of the shaft ([Page 27, lines 8-23]; Figure the insert comprising a tubular body ([Page 27, lines 8-23]; Figure 10—elements 216 & 238) having a plurality of longitudinal sub-lumens formed therein ([Page 13, line 40 – Page 14, line 5] & [Page 27, lines 8-23]; Figure 10—elements 142 & 130), wherein each of the plurality of longitudinal sub-lumens breaks the outer surface of the tubular body ([Page 27, lines 8-23]; Figure 10—elements 142 & 130 shown breaking outer surface of tubular body 238).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Tohru in view of Hancock, to include the teachings of Ebbutt, as described above, as all references and the claimed invention are directed toward electrosurgical devices that deliver high-frequency energy to tissue. As disclosed by Ebbutt, the multi-lumen tube provides stability and support for the components of the device, a low friction pathway for a push rod, and an electrical barrier between the user/patient and the coaxial cable ([Page 27, lines 8-23]). It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Tohru in view of Hancock to include the teachings of Ebbutt, as such a modification would provide support for the device, a low friction pathway for the control rod, and an electrical barrier between the coaxial cable and the user or patient. 
Regarding claim 49, Tohru in view of Hancock and Ebbutt disclose all of the limitations of claim 48, as described above. 
Tohru further discloses wherein the coaxial transmission line comprises a coaxial cable ([Col. 12, lines 57-65]; Figure 2—element 6).
Tohru does not disclose wherein the coaxial cable is mounted in a first sub-lumen of the tubular body.
Ebbutt teaches a coaxial cable mounted in a first sub-lumen of the tubular body ([Page 27, lines 8-23]; Figure 10—element 142).

Regarding claim 50, Tohru in view of Hancock and Ebbutt disclose all of the limitations of claim 48, as described above. 
Tohru further discloses wherein the actuator (Col. 11, lines 20-31; Figure 1—element 14) comprises a control rod ([Col. 11, lines 20-31] & [Col. 12, lines 57-65; Figure 2—element 5).
Tohru does not disclose a control rod slidably mounted in a second sub-lumen of the tubular body.
Ebbutt teaches a control rod slidably mounted in a second sub-lumen of the tubular body ([Page 27, lines 8-23]; Figure 10—element 130).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Tohru, to include the teachings of Ebbutt, as described above, as all references and the claimed invention are directed toward electrosurgical devices that deliver high-frequency energy to tissue. As disclosed by Ebbutt, the multi-lumen tube provides stability and support for the components of the device, and a low friction pathway for a push rod ([Page 27, lines 8-23]). It would have been obvious to one of ordinary skill, before the 
Regarding claim 51, Tohru in view of Hancock and Ebbutt disclose all of the limitations of claim 50, as described above.
Ebbutt further teaches wherein the second sub-lumen has a low friction tube mounted therein, and wherein the control rod is slidably mounted in the low friction tube (Page 27, lines 8-23]; Figure 10—element 130).
Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tohru in view of Hancock and White et el. (CN 105848605 A), hereinafter White. The examiner notes that all citations made to White are in reference to the attached English translation.
Regarding claim 53, Tohru in view of Hancock disclose the electrosurgical resector tool according to claim 31, as described above.
Tohru does not disclose the electrosurgical generator for supplying radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy; a surgical scoping device having an instrument cord for insertion into a patient's body, the instrument cord having an instrument channel extending therethrough; and the electrosurgical resector tool inserted through the instrument channel of the surgical scoping device.
Hancock teaches an electrosurgical generator for supplying radio frequency (RF) electromagnetic (EM) energy and microwave EM energy ([0084]; Figure 4—connector element 238 to generator (not shown).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Tohru, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed 
White teaches and electrosurgical device, comprising two jaws ([0065]; Figure 1—elements 302 & 304) a power delivery cable ([0065]; Figure 1—element 306), and an endoscope ([0065]; Figure 1—not shown), a surgical scoping device ([0065]; Figure 1—element 300; endoscope not shown) having an instrument cord for insertion into a patient's body, the instrument cord having an instrument channel extending therethrough ([0002], [0013], [0020], [0057], [0058], [0065]); and the electrosurgical resector tool inserted through the instrument channel of the surgical scoping device ([0065]; Figure 1—element 300).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device as disclosed by Tohru in view of Hancock to include the teachings of White, as described above, as all references and the claimed invention are directed toward electrosurgical devices that can cut and coagulate tissue. As disclosed by White, the device is suitable for insertion through the instrument channel of an endoscope, but may also be inserted down the instrument channel of a gastroscope or may be used in laparoscopic or open surgery. It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
Regarding claim 54, Tohru in view of Hancock and White, disclose all of the limitations of claim 53, as described above. 
Tohru further discloses a handpiece ([Col. 11, lines 20-40]; Figure 1—element 14) for controlling the electrosurgical resector tool mounted at a proximal end of the shaft ([Col. 11, lines 20-40]; Figure 1—elements 1 & 2), wherein the handpiece ([Col. 11, lines 20-40]; Figure 1—element 14) comprises: a body ([Col. 11, lines 20-40]; Figure 1—element 11); an actuating element ([Col. 11, lines 20-40]; Figure 1—element 14 & Figure 2 & 5—element 5) slidably mounted on the body ([Col. 11, lines 20-40] & [Col. 11, line 54 – Col. 12, line3]; Figure 1—element 11 & 14; Figure 5—element 5; wherein the handle 14 slides into and away from the body in direction A1 & A2 and the push/pull rod slides in the direction of B1 & B2); and a rotator rotatably mounted on the body ([Col. 11, lines 20-40]; Figure 1—element 15), wherein the coaxial transmission line and the shaft of the electrosurgical resection tool are mounted to rotate relative to the body with the rotator ([Col. 11, lines 20-40]), wherein the actuator of the electrosurgical resection tool comprises a control rod ([Col. 11, lines 20-40] & [Col. 11, line 54 – Col. 12, line 3]; Figure 2 & 5—element 5) extending through the lumen of the shaft ([Col. 11, lines 20-40]; Figure 1—element 13) , the control rod ([Col. 11, line 20 – Col. 12, line 3]; Figure 2 & 5—element 5) having a proximal portion that is mounted in a longitudinally fixed position relative to the body ([Col. 11, line 20 – Col. 12, line 3]), wherein the actuating element is operable to control movement of the movable portion relative to the static portion ([Col. 11, line 20 – Col. 12, line 3]; Figure 5—elements 1 & 2), and wherein the rotator is operable to control rotation of the electrosurgical resector tool relative to the instrument channel ([Col. 11, lines 32-40]).  

White teaches wherein the coaxial transmission line and the shaft of the electrosurgical resection tool are mounted to slide relative to the body with the actuating element ([0023]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Tohru, to include the teachings of White, as described above, as both references and the claimed invention are directed toward electrosurgical devices that deliver energy to tissue. As disclosed by White, the shaft may slide with the actuator to close the jaws ([0023]). A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Tohru, to include the teachings of White, as such a modification would assist in closing and opening the jaws.
Regarding claim 55, Tohru in view of Hancock and White disclose all of the limitations of claim 54, as described above. 
Tohru further discloses wherein the handpiece includes a power input port ([Col. 11, lines 20-32]; Figure 1—element 12) on the actuating element ([Col. 11, lines 20-31]; Figure 1—elements 11 & 14), the power input port being connected to transfer power received therein to the coaxial cable ([Col. 11, lines 20-40; Figure 2—element 6).  
Regarding claim 56, Tohru in view of Hancock and White disclose all of the limitations of claim 55, as described above. 
Tohru further discloses wherein a connection direction into the power input port ([Col. 11, lines 20-31]; Figure 1—element 12) extends perpendicularly to the direction in which the actuating element is slidable relative to the body ([Col. 11, line 54 – Col. 12, line 3]; Figure 1—element 14 slides into body at direction A2).
Conclusion
Accordingly, claims 31-56 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794